John I. Purtle, Justice, dissenting. The majority opinion acknowledges that the appellant contends that either res judicata or the law of the case prevented the introduction of evidence relating to appellant having a gun because the jury at the first trial found he did not have a gun. The opinion then states: “The argument must fail because res judicata only prevents the relitigation of issues that were litigated before or might have been litigated.” That is a perfectly good statement of the law. Not only could the issue of the appellant having had a gun at the time of the alleged crime have been tried — it was tried and the jury determined that he did not have a gun at the time he committed the crimes. A statement that “no principle of law is more firmly settled than the rule that matters decided upon one appeal become the law of the case and govern even this court upon a second appeal” was made in Gibson v. Gibson, 266 Ark. 622, 589 S.W.2d 1 (1979). “The impact of the law of the case is as great on questions of admissibility of evidence ... as on any other question.” Upton v.State, 257 Ark. 424, 516 S.W.2d 904(1974). See also Fuller v. State, 246 Ark. 704, 439 S.W.2d 801 (1969). “The judgment of the first appeal became the law of the case and was conclusive not only of every question of law or fact actually decided, but also of questions which might have been, but were not, decided.” Jones v. Seward, 274 Ark. 339, 625 S.W.2d 443 (1981). There is no need to cite more authority for the proposition that the issue of a gun was settled with the first case. There was no gun to be considered by the second jury. It may have been necessary to allow the victim to mention the fact that she thought she saw a gun in order to properly tell her story. However, by no stretch of the imagination can it be said that the events testified to by the independent witness, Darrell Wayne Pryor, were a part of the res gestae. When the witness was on the stand the state asked this question: “Let me ask you this. Did Ernest Ray have a gun that evening?” The appellant’s objection to the question was overruled. The witness’s only function appears to have been to establish that appellant possessed a pistol before the crime for which he has been convicted occurred. If we are to follow the law of the case or res judicata we are bound to reverse this case because of the flagrant violation of these two well established doctrines. The matter of a firearm having been disposed of in the first trial, it was not relevant to the issues before the trial court. The only purpose of such evidence was to inflame the jury. I will address the double jeopardy issue now. I am aware that both this court and the United States Supreme Court have whacked away at North Carolina v. Pearce, 395 U.S. 711 (1969). We followed Pearce in Marshall v. State, 265 Ark. 302, 578 S.W.2d 32 (1979) and quoted from the opinion. “[W]e have concluded that whenever a judge imposes a more severe sentence upon a defendant after a new trial, the reasons for his doing so must affirmatively appear.” That statement does not mention a jury. It makes no difference whether a judge or a jury finds a defendant guilty; it is the judge who imposes the sentence. The Arkansas Court of Appeals followed Marshall in Cockerel v. State, 266 Ark. 908, 587 S.W.2d 596 (1979). Not only does the prevention of imposition of a greater sentence protect the accused from the vindictiveness of a judge, clearly Pearce and Marshall were written to protect him from a greater sentence on the,same facts. It appears that the facts of this case were essentially the same in both trials. In fact there was probably less evidence of appellant’s conduct in the second trial than the first. There was absolutely no evidence of vindictiveness in Marshall or Cockerel. Those decisions held that in the absence of aggravating circumstances or further proof of evil on the part of the defendant the second sentence could not be greater than the first. In any event, the reasons for a greater sentence should be set out in the record. I would reverse and remand.